Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 1/29/2021.
Claims 1-19 and 22 are pending for this examination.
Claims 1-2, 8-9, 15-16, and 22 were amended.
Claims 20-21 and 23-24 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 and 22 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches system and methods for implementing matrix operations using an instruction to be decoded and executed with two source operands identified to perform the matrix operation on and a destination operand to indicate where the result of the operation should be stored; and other systems and methods for implementing a fused multiply-accumulate instruction .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

Nair et al. (US 6,944,747) teaches a system and method for doing matrix operations, the system including a separate matrix data coprocessor where it indicates two source matrices and a destination matrix and with operations such as matrix multiply, matrix multiple-accumulate, matrix addition, etc. being performed, although it just talks about the equations to use for the matrix operations, and does not detail the exact process to implement it.
Harrison et al. (US 2005/0289208) teaches a system wherein fused multiply-accumulate instructions are used and executed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/MICHAEL SUN/Primary Examiner, Art Unit 2183